 
 
IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 327 


November 19, 2010
Agreed to
 
CONCURRENT RESOLUTION 
Recognizing and supporting the efforts of the USA Bid Committee to bring the 2022 Federation Internationale de Football Association (FIFA) World Cup competition to the United States. 
 
 
Whereas soccer is one of the most popular sports in the world and the FIFA World Cup competition is the single most important event in that sport; 
Whereas the United States successfully hosted in 9 cities throughout the Nation the 1994 FIFA World Cup competition, which was broadcast to billions of fans around the world and set an attendance record of nearly 3,600,000, which remains unbroken today; 
Whereas the 1994 FIFA World Cup competition served as a catalyst for the increased popularity and development of the game throughout the United States, as well as the introduction of Major League Soccer, the United States national first division professional soccer league; 
Whereas the United States Soccer Federation has established the USA Bid Committee to prepare and submit a bid to host the 2022 FIFA World Cup competition in the United States; 
Whereas 18 American cities have been named by the USA Bid Committee as candidates to serve as hosts to FIFA World Cup matches in 2022, with each of these cities embodying the diversity and enthusiasm shared by the entire Nation and guaranteeing each participating team and its followers a home team atmosphere; 
Whereas the United States offers FIFA a valuable and receptive market within which to further develop the sport of soccer, which in turn will have significant impact on and off the field in both the United States and throughout the world; 
Whereas the United States possesses all necessary state-of-the-art infrastructure in its stadia and potential host cities to ensure that the competition sets a new standard of quality, comfort, security and safety for players, officials, spectators, media, and sponsors alike; 
Whereas hosting the FIFA World Cup in the United States promises record-setting attendance and financial performance, allowing revenues generated by the competition to be used for the further development of soccer and FIFA’s objectives of positive social and environmental change; 
Whereas hosting the 2022 FIFA World Cup competition in the United States would serve as a tremendous impetus to national and international goodwill, as the competition would bring people from many nations, along with a diverse American public, together under one banner of peace, friendship, and spirited but fair competition; and 
Whereas pursuant to FIFA bidding procedures, the President of the United States and certain Federal agencies have issued guarantees that upon authorization or appropriation, would establish the conditions required to help make the 2022 FIFA World Cup competition the most successful in history: Now, therefore, be it  
 
That the Congress— 
(1)recognizes and supports the efforts of the USA Bid Committee to bring the 2022 FIFA World Cup competition to the United States;  
(2)encourages the President of the United States and appropriate Federal agencies to support the USA Bid Committee in its efforts to meet all requirements for the United States to host the 2022 FIFA World Cup competition; and
(3)stands prepared to give full consideration to a request by the President to provide support related to the 2022 FIFA World Cup competition, if the United States is selected to host this event. 
 
Clerk of the House of Representatives.Secretary of the Senate.
